From a judgment rendered in the circuit court in defendant's favor, the plaintiff in error brings this case here on writ of error. As we view this case the plaintiff is precluded from recovering as a matter of law. Briefly stated, the facts are these:
The plaintiff entered into negotiations with Mr. J.L. Daniels, agent for the Weber Implement Co., for the purchase of a second-hand Dodge automobile and practically agreed to give Daniels some notes which he, the plaintiff, owned as part payment for the car. Before closing the deal he concluded that he would prefer a Reo car, which was in the same garage and owned by a man by the name of Duncan. He then went to see Duncan and made a deal whereby Duncan took the Dodge car and the plaintiff the Reo roadster. He then went to the garage and got the car and drove it for an hour or so to try it out before closing the deal for it, and when he returned to the garage he told Daniels he would take the Reo and Daniels told him to come in and sign up. The plaintiff says he was in a hurry and signed up some papers without reading them or knowing what they were. There is no charge in the case that Daniels misled, deceived or in any way tricked the plaintiff into signing the papers which were executed; and plaintiff gives as his reason for not reading what he was signing that he was "in a hurry." He then drove to the place of business of defendant's agent, took out a policy of insurance on the car which policy contained a provision making it null and void if the car was subject *Page 282 
to any lien or mortgage. The automobile was afterwards burned and demand made for the insurance. It developed from the testimony that the paper which the plaintiff signed in a hurry, and which he did not read, turned out to be a chattel mortgage covering the car which was insured securing the payment of the notes which the plaintiff was turning over to Daniels, which mortgage was filed with the recorder of deeds.
The plaintiff attempts to evade the provision in the mortgage by claiming that he did not know he was signing a chattel mortgage and did not know there was a mortgage covering this car, and therefore the mortgage was void and not such as would be avoided by the provision in the policy. This is not a good defense. This court and other courts have repeatedly held that one who signs a contract is presumed to know and understand its terms and a mere failure to read or inform himself of such terms, in the absence of fraud, is no defense. [Deming Inv. Co. v. Wasson, 192 S.W. 764; Paris Mfg.  Importing Co. v. Carle,116 Mo. App. l.c. 590, 92 S.W. 751; United Breeders Co. v. Wright,134 Mo. App. 717, 115 S.W. 470; First Nat. Bank v. Hall,129 Mo. App. 286, 108 S.W. 633.]
The plaintiff, neither in his petition nor his evidence, undertakes to charge any fraud, artifice or manipulation on the part of Daniels to whom he gave the mortgage securing the notes which he, the plaintiff, was turning over to Daniels. The law of the land and the justice of the case demands that men who are in full possession of their faculties, absent fraud or mistake, will be held to their obligations entered into in writing.
The clause avoiding a policy in case a mortgage is placed upon the property is valid and a breach thereof renders the policy void. [Ramer v. American Central Ins. Co., 70 Mo. App. 47.]
The provision in the policy was a written warranty which the plaintiff made and one materially affecting *Page 283 
the risk of insurance. Under the evidence we do not believe that it was an intentional misrepresentation on his part, but he made the warranty because of his negligence in failing to read the papers he had just signed when he took the car out. It is a general rule that the law refuses help to one who has brought injury on himself through his own negligence.
The trial court should have given a peremptory instruction at the close of the case. It did, however, give an instruction to the jury, along with other instructions, which in effect amounted to a peremptory instruction, in that it advised the jury that if they believed the chattel mortgage was on record then they must find for the defendant. The jury returned a verdict for the defendant, which, under the law, made the judgment go for the right party. It is unnecessary to notice other matters raised in the brief, and the judgment is affirmed. Cox, P.J., andBradley, J., concur.